Exhibit 21 List of Subsidiaries AAPOP 2, L.P., a Delaware limited partnership B Chestnut LP, a Delaware limited partnership BDN Four Points LP, a Delaware limited partnership BDN Four Points Land LP, a Delaware limited partnership BDN Four Points Preserve LP, a Delaware limited partnership BDN Millennium LP, a Delaware limited partnership BDN Real Estate Fund I LP, a Delaware limited partnership Brandywine Ambassador, L.P., a Pennsylvania limited partnership Brandywine Acquisition Partners LP, a Delaware limited partnership Brandywine Austin Properties I LP, a Texas limited partnership Brandywine Byberry LP, a Delaware limited partnership Brandywine Central, L.P., a Pennsylvania limited partnership Brandywine Cira Chestnut I LP. a Delaware limited partnership Brandywine Cira Garage I LP, a Delaware limited partnership Brandywine Cira, L.P., a Pennsylvania limited partnership Brandywine Cira South LP, a Delaware limited partnership Brandywine Cira Walnut I LP, a Delaware limited partnership Brandywine Commerce I LP, a Delaware limited partnership Brandywine Commerce II LP, a Delaware limited partnership Brandywine Croton, L.P., a Pennsylvania limited partnership Brandywine Dominion, L.P., a Pennsylvania limited partnership Brandywine F.C., L.P., a Pennsylvania limited partnership Brandywine Garza Office I, LP, a Delaware limited partnership Brandywine Garza Office II, LP, a Delaware limited partnership Brandywine Garza Office III, LP, a Delaware limited partnership Brandywine Grande B, L.P., a Delaware limited partnership Brandywine Grande C, L.P., a Delaware limited partnership Brandywine Greensboro Drive LP, a Delaware limited partnership Brandywine International Drive LP, a Delaware limited partnership Brandywine Industrial Partnership, L.P., a Delaware limited partnership Brandywine Metroplex, L.P., a Pennsylvania limited partnership Brandywine Midatlantic, LP, a Delaware limited partnership Brandywine Office Investors LP, a Delaware limited partnership Brandywine Operating Partnership, L.P., a Delaware limited partnership Brandywine P.M., L.P., a Pennsylvania limited partnership Brandywine Properties Management LP, a Texas limited partnership Brandywine TB Florig, L.P., a Pennsylvania limited partnership Brandywine TB Inn, L.P., a Pennsylvania limited partnership Brandywine TB I, L.P., a Pennsylvania limited partnership Brandywine TB II, L.P., a Pennsylvania limited partnership Brandywine TB V, L.P., a Pennsylvania limited partnership Brandywine TB VI, L.P., a Pennsylvania limited partnership Brandywine TB VII, L.P., a Pennsylvania limited partnership Brandywine TB VIII, L.P., a Pennsylvania limited partnership Brandywine Wood Oak LP, a Delaware limited partnership Brandywine 145 King of Prussia, LP, a Pennsylvania limited partnership Brandywine 1177 Beltline Associates, L.P., a Texas limited partnership BT Plymouth LP, a Delaware limited partnership C/N Iron Run Limited Partnership III, a Pennsylvania limited partnership C/N Leedom Limited Partnership II, a Pennsylvania limited partnership Commerce Square Partners – Philadelphia Plaza, L.P., a Delaware limited partnership Concord Airport Plaza Associates, LP, a California limited partnership Eight/Oliver Brandywine Partner, L.P., a Pennsylvania limited partnership e-Tenants.com Holding, L.P., a Pennsylvania limited partnership Fifteen Horsham, L.P., a Pennsylvania limited partnership Five/Oliver Brandywine Partner, L.P., a Pennsylvania limited partnership Four Tower Bridge Associates, a Pennsylvania limited partnership G&I VII Barton Creek LP, a Delaware limited partnership G&I VII Barton Skyway LP, a Delaware limited partnership G&I VII Cielo, LP a Delaware limited partnership G&I VII Encino Trace I LP, a Delaware limited partnership G&I VII Encino Trace II LP, a Delaware limited partnership G&I VII Four Points LP, a Delaware limited partnership G&I VII Lantana, LP a Delaware limited partnership G&I VII River Place LP, a Delaware limited partnership Iron Run Limited Partnership V, a Pennsylvania Limited Partnership LC/N Horsham Limited Partnership, a Pennsylvania limited partnership LC/N Keith Valley Limited Partnership I, a Pennsylvania limited partnership Newtech IV Limited Partnership, a Pennsylvania limited partnership New Two Logan, LP, a Pennsylvania limited partnership Nichols Lansdale Limited Partnership III, a Pennsylvania limited partnership OLS Office Partners, L.P., a Delaware limited partnership One Rockledge Associates Limited Partnership, a Massachusetts limited partnership Philadelphia Plaza – Phase II LP, a Pennsylvania limited partnership Radnor Center Associates, a Pennsylvania limited partnership Radnor Properties Associates-II, L.P., a Pennsylvania limited partnership Radnor Properties-SDC, L.P., a Delaware limited partnership Radnor Properties-oldings, L.P., a Delaware limited partnership Radnor Properties-200 RC, L.P., a Delaware limited partnership Radnor Properties-201 KOP, L.P., a Delaware limited partnership Radnor Properties-555 LA, L.P., a Delaware limited partnership Two Logan Holdings LP, a Pennsylvania limited partnership Two Logan Square Associates, a Pennsylvania limited partnership Tower Bridge Inn Associates, a Pennsylvania limited partnership Witmer Operating Partnership I, L.P., a Delaware limited partnership 100 Arrandale Associates, L.P., a Pennsylvania limited partnership 111 Arrandale Associates, L.P., a Pennsylvania limited partnership 405 Colorado Holdings LP, a Delaware limited partnership 440 Creamery Way Associates, L.P., a Pennsylvania limited partnership 442 Creamery Way Associates, L.P., a Pennsylvania limited partnership 481 John Young Way Associates, L.P., a Pennsylvania limited partnership 618 Market Street LP, a Delaware limited partnership 1919 Market Street LP, a Delaware limited partnership 2100 Market Street LP, a Delaware limited partnership 2928 Walton Road LP, a Pennsylvania limited partnership 3000 Market LP, a Delaware limited partnership 3020 Market Holding LP, a Delaware limited partnership 3020 Market Operating LP, a Delaware limited partnership Interstate Center Associates, a Virginia general partnership Plymouth TFC, General Partnership, a Pennsylvania general partnership Brandywine 1919 Ventures, a Delaware general partnership BDN Management Inc., a Delaware corporation Brandywine Holdings, I, Inc., a Pennsylvania corporation Brandywine Properties I Limited Inc., a Delaware corporation Brandywine Realty Services Corporation, a Pennsylvania corporation Brandywine Resources I Inc., a Delaware corporation Southpoint Land Holdings, Inc., a Pennsylvania corporation Valleybrooke Land Holdings, Inc., a Pennsylvania corporation AAPOP 1 LLC, a Delaware limited liability company Atlantic American Land Development LLC, a Delaware limited liability company BDN Four Points GP LLC, a Delaware limited liability company BDN Four Points Land GP LLC, a Delaware limited liability company BDN Four Points Preserve GP LLC, a Delaware limited liability company B Chestnut GP LLC, a Delaware limited liability company BDN Austin Properties LLC, a Delaware limited liability company BDN Brokerage LLC, a Pennsylvania limited liability company BDN GC Services LLC, a Delaware limited liability company BDN GP Real Estate Fund I LLC, a Delaware limited liability company BDN Millennium GP, LLC, a Delaware limited liability company BDN Millennium Holding Company, LLC, a Delaware limited liability company BDN NoMA LLC, a Delaware limited liability company BDN Properties I LLC, a Delaware limited liability company BDN Venture LLC, a Delaware limited liability company BDN-West Elm Holding LLC, a Pennsylvania limited liability company BOI Pacific Ridge LLC, a Delaware limited liability company BRE/Logan I, L.L.C., a Delaware limited liability company BRE/Logan II, L.L.C., a Delaware limited liability company Brandywine Ambassador, L.L.C., a Pennsylvania limited liability company Brandywine Austin I LLC, a Delaware limited liability company Brandywine Austin LLC, a Delaware limited liability company Brandywine Austin Properties LLC, a Delaware limited liability company Brandywine Boulders, LLC, a Delaware limited liability company Brandywine Brokerage Services, LLC, A New Jersey limited liability company Brandywine Byberry LLC, a Delaware limited liability company Brandywine Calverton LLC, a Delaware limited liability company Brandywine Charlottesville LLC, a Virginia limited liability company Brandywine Cira Brokerage LLC, d Delaware limited liability company Brandywine Cira Chestnut LLC, a Delaware limited liability company Brandywine Cira Garage LLC, a Delaware limited liability company Brandywine Cira Garage Holding LLC, a Delaware limited liability company Brandywine Cira Garage Holding MM LLC, a Delaware limited liability company Brandywine Cira, LLC, a Pennsylvania limited liability company Brandywine Cira PO Developer LLC, a Delaware limited liability company Brandywine Cira South GP LLC, a Delaware limited liability company Brandywine Cira Walnut LLC, a Delaware limited liability company Brandywine Commerce I GP LLC, a Delaware limited liability company Brandywine Commerce II GP LLC, a Delaware limited liability company Brandywine Commerce Sub I LLC, a Delaware limited liability company Brandywine Commerce Sub II LLC,a Delaware limited liability company Brandywine Continental LLC, a Delaware limited liability company Brandywine Croton, LLC, a Pennsylvania limited liability company Brandywine Dabney, L.L.C., a Delaware limited liability company Brandywine Dominion, L.L.C., a Pennsylvania limited liability company Brandywine F.C., L.L.C., a Pennsylvania limited liability company Brandywine Garza, LLC., a Delaware limited liability company Brandywine Garza Office I GP, LLC, a Delaware limited liability company Brandywine Garza Office II GP, LLC, a Delaware limited liability company Brandywine Garza Office III GP, LLC, a Delaware limited liability company Brandywine Grande B, L.L.C., a Delaware limited liability company Brandywine Grande C LLC, a Delaware limited liability company Brandywine Greentree V, LLC, a Delaware limited liability company Brandywine Interstate 50, L.L.C., a Delaware limited liability company Brandywine Lake Merritt LLC, a Delaware limited liability company Brandywine - Main Street, LLC, a Delaware limited liability company Brandywine Metroplex LLC., a Pennsylvania limited liability company Brandywine Midatlantic, LLC, a Delaware limited liability company Wood Oak LLC, a Delaware limited liability company Brandywine One Logan LLC, a Pennsylvania limited liability company Brandywine One Rodney Square, L.L.C., a Delaware limited liability company Brandywine P.M., L.L.C., a Pennsylvania limited liability company Brandywine Piazza, L.L.C., a New Jersey limited liability company Brandywine Plaza Ridge I, LLC, a Delaware limited liability company Brandywine Plaza 1000, L.L.C., a New Jersey limited liability company Brandywine Promenade, L.L.C., a New Jersey limited liability company Brandywine Radnor 200 Holdings LLC, a Delaware limited liability company Brandywine Radnor Center LLC, a Pennsylvania limited liability company Brandywine Research LLC, a Delaware limited liability company Brandywine TB Florig, LLC, a Pennsylvania limited liability company Brandywine TB Inn, L.L.C., a Pennsylvania limited liability company Brandywine TB I, L.L.C., a Pennsylvania limited liability company Brandywine TB I, GP L.L.C., a Pennsylvania limited liability company Brandywine TB II, L.L.C., a Pennsylvania limited liability company Brandywine TB V, L.L.C., a Pennsylvania limited liability company Brandywine TB VI, L.L.C., a Pennsylvania limited liability company Brandywine TB VII, L.L.C., a Pennsylvania limited liability company Brandywine TB VIII, L.L.C., a Pennsylvania limited liability company Brandywine Tysons LLC, a Delaware limited liability company Brandywine Wisconsin Avenue Financing LLC, a Delaware limited liability company Brandywine Witmer, L.L.C., a Pennsylvania limited liability company Brandywine Wood Oak GP LLC, a Delaware limited liability company Brandywine 55 US Avenue LLC, a New Jersey limited liability company Brandywine 145 King of Prussia, LLC, a Pennsylvania limited liability company Brandywine 300 Delaware, LLC, a Delaware limited liability company Brandywine 1177 Beltline Associates GP, LLC, a Delaware limited liability company Brandywine 2201 Co-Way LLC a Delaware limited liability company Brandywine 2201 Co-Way II LLC, a Delaware limited liability company BT Plymouth GP, LLC, a Delaware limited liability company e-Tenants LLC, a Delaware limited liability company G&I VI 7150 Windsor MZ LLC, a Delaware limited liability company G&I VI 7310 Tilghman MZ LLC, a Delaware limited liability company G&I VI 7310 Tilghman FE LLC, a Delaware limited liability company G&I VI 7248 Tilghman GP LLC, a Delaware limited liability company G&I VI 7248 Tilghman LP LLC, a Delaware limited liability company G&I VI 6575 Snowdrift GP LLC, a Delaware limited liability company G&I VI 6575 Snowdrift LP LLC, a Delaware limited liability company G&I VI 7350 Tilghman MZ LLC, a Delaware limited liability company G&I VI 655/755 Business Center MZ LLC, a Delaware limited liability company G&I VI 655/755 Business Center FE LLC, a Delaware limited liability company G&I VI 1155 Business Center MZ LLC, a Delaware limited liability company G&I VI 1155 Business Center FE LLC, a Delaware limited liability company G&I VI 700/800 Business Center MZ LLC, a Delaware limited liability company G&I VI 700/800 Business Center FE LLC, a Delaware limited liability company G&I VI 630 Dresher MZ LLC, a Delaware limited liability company G&I VI 630 Dresher FE LLC, a Delaware limited liability company G&I VI 650 Dresher MZ LLC, a Delaware limited liability company G&I VI 650 Dresher FE LLC, a Delaware limited liability company G&I VI 300 Welsh 1/2 MZ LLC, a Delaware limited liability company G&I VI 300 Welsh 1/2 FE LLC, a Delaware limited liability company G&I VI One Greenwood MZ LLC, a Delaware limited liability company G&I VI One Greenwood FE LLC, a Delaware limited liability company G&I VI Two Greenwood MZ LLC, a Delaware limited liability company G&I VI Two Greenwood FE LLC, a Delaware limited liability company G&I VI Three Greenwood MZ LLC, a Delaware limited liability company G&I VI Three Greenwood FE LLC, a Delaware limited liability company G&I VI 500 Office Center MZ LLC, a Delaware limited liability company G&I VI 500 Office Center FE LLC, a Delaware limited liability company G&I VI 501 Office Center MZ LLC, a Delaware limited liability company G&I VI 501 Office Center FE LLC, a Delaware limited liability company G&I VI 321/323 Norristown MZ LLC, a Delaware limited liability company G&I VI 321/323 Norristown FE LLC, a Delaware limited liability company G&I VI 220 Commerce MZ LLC, a Delaware limited liability company G&I VI 220 Commerce FE LLC, a Delaware limited liability company G&I VI 520 Virginia MZ LLC, a Delaware limited liability company G&I VI 520 Virginia FE LLC, a Delaware limited liability company G&I VI Interchange Office LLC, a Delaware limited liability company G&I VII Austin Office LLC, a Delaware limited liability company G&I VII Barton Creek GP LLC, a Delaware limited liability company G&I VII Barton Skyway GP LLC, a Delaware limited liability company G&I VII Cielo GP LLC, a Delaware limited liability company G&I VII Encino Trace I GP LLC, a Delaware limited liability company G&I VII Encino Trace II GP LLC, a Delaware limited liability company G&I VII Four Points GP LLC, a Delaware limited liability company G&I VII Lantana GP LLC, a Delaware limited liability company G&I VII River Place GP LLC, a Delaware limited liability company Gateway EH, LLC, a New Jersey limited liability company Gateway EH 4/5, LLC, a New Jersey limited liability company HSRE-Campus Crest IX, LLC, a Delaware limited liability company MAP Ground Lease Venture LLC, a Delaware limited liability company MAP Mezzanine Borrower LLC, a Delaware limited liability company MAP Ground Lease Owner LLC, a Delaware limited liability company Mid-Atlantic Property Holdings LLC, a Delaware limited liability company New Two Logan GP, LLC, a Pennsylvania limited liability company PP Lake Merritt, L.L.C., a Delaware limited liability company Radnor GP, L.L.C., a Delaware limited liability company Radnor GP-SDC, L.L.C., a Delaware limited liability company Radnor GP-200 RC, L.L.C., a Delaware limited liability company Radnor GP-201 KOP, L.L.C., a Delaware limited liability company Radnor GP-555 LA, L.L.C., a Delaware limited liability company PJP Building Two, L.C., a Virginia limited liability company PJP Building Five, L.C., a Virginia limited liability company PJP Building Six, L.C., a Virginia limited liability company PJP Building Seven, L.C., a Virginia limited liability company TB-BDN Plymouth Apartments Holdings GP, LLC, a Delaware limited liability company Walnut Hotel I, LLC, a Delaware limited liability company Walnut Restaurant I, LLC, a Delaware limited liability company 25 M Street Holdings LLC, a Delaware limited liability company 405 Colorado Holdings GP LLC a Delaware limited liability company 618 Market Holdco General Partner LLC, a Delaware limited liability company 618 Market Mezz Holdco LLC, a Delaware limited liability company 720 Blair Mill Road LLC, a Delaware limited liability company 1919 Market Holdco General LLC, a Delaware limited liability company 2100 Market Holdco General Partner LLC, a Delaware limited liability company 2100 Market Mezz Holdco LLC, a Delaware limited liability company 2928 Walton LLC, a Delaware limited liability company 3000 Market Mezz LLC, a Delaware limited liability company 3000 Market Mezz Holdco LLC, a Delaware limited liability company 3000 Market Holdco General Partner, LLC, a Delaware limited liability company 3020 Market Holding GP LLC, a Delaware limited liability company 4040 LLC, a Virginia limited liability company 1000 Chesterbrook Boulevard Partnership, a Pennsylvania general partnership Atlantic American Properties Trust, a Maryland real estate investment trust BOI Herndon Trust, a Maryland real estate investment trust BOI President’s Plaza Trust, a Maryland real estate investment trust BOI Rancho Bernardo Bluffs Trust, a Maryland real estate investment trust Brandywine Capital Trust I, a Delaware statutory trust Brandywine Capital Trust II, a Delaware statutory trust Broadmoor Austin Associates, a Texas joint venture Coppel Associates, a Texas joint venture Seven Tower Bridge Associates, a Pennsylvania limited partnership Seven Tower Bridge Real Estate Investment Trust, a Maryland real estate investment trust Brandywine – AI Venture LLC, a Delaware limited liability company
